UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6313


RONALD MCCLARY,

                     Plaintiff - Appellant,

              v.

MITCHELL LAWSON, Nurse Supervisor; JOSEPH LIGHTSEY; NURSE
HENDERSON; NURSE SIERRA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:14-ct-03147-FL)


Submitted: June 28, 2017                                          Decided: June 30, 2017


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se. Vanessa N. Totten, Assistant Attorney General,
Raleigh, North Carolina; Nathan Douglas Childs, Elizabeth Pharr McCullough, YOUNG
MOORE & HENDERSON, PA, Raleigh, North Carolina; Charles Houston Foppiano,
Gary Adam Moyers, BATTEN LEE, PLLC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald McClary appeals the district court’s order and judgment granting summary

judgment to the Defendants and dismissing McClary’s civil rights complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. McClary v. Lawson, No. 5:14-ct-03147-FL (E.D.N.C. Mar. 2,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2